UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                                                       FILED
                                                                                       NOV 3 a 2010
                                              )                                   eleark, u.s. DIstrIct and
                                              )
                                                                                      ankruptcy Courts
THEODORE HUNTER,
                                              )
               Petitioner,                    )

                                                                         10-1--(j{~NA)
                                              )
       v.                                     )       Civil Action No.
                                              )
SIMON WAINWRIGHT,                             )
                                              )
               Respondent.                    )
                                              )

                                  MEMORANDUM OPINION

               On October 29,2010, the clerk's office received a petition for the writ of habeas

corpus, along with an application to proceed in forma pauperis, from Theodore Hunter. Seven

days earlier, the clerk's office received an identical petition and application from Mr. Hunter.

The Court has previously granted the earlier-received application and denied the earlier-received

petition. See Mem. Op., Hunter v. Wainright, No. 10-cv-1895 (D.D.C. Nov. 4, 2010), ECF No.

3. The Court will now grant the later-received application, deny the later-received petition, and

dismiss this case.

               "A claim presented in a second or successive habeas corpus application under [28

U.S.C. §] 2254 that was presented in a prior application shall be dismissed." 28 U.S.C.

§ 2244(b)(1). Mr. Hunter, a prisoner challenging the sentence of conviction of the Superior

Court of the District of Columbia, previously made a petition under § 2254, which concerns

habeas proceedings challenging state custody in federal courts. The claims made in the instant

petition are identical to those made in the previous petition. Moreover, the previous petition was

dismissed with prejudice. Therefore, per § 2244(b)( 1) and the previous dismissal with prejudice,
the instant petition shall be dismissed. A memorializing order accompanies this memorandum

OpInIOn.


Date: /} j   1 ..   A   •.   LA                                       ---
      ~~ 2IJ/1J




                                            -2-